DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
A restriction requirement was previously made requiring election of one of the following groups: Group 1 (Claims 1-14) drawn to a compact radar system for detecting displacement of an internal organ of a patient in a medical scanner, and Group 2 (Claims 15-20) drawn to a method for locating a receiving antenna in a radar system that detects displacement of an internal organ.
Group 1 (Claims 1-14) has been elected without traverse for prosecution in the present application.
Group 2 (Claims 15-20) has been withdrawn, without prejudice to prosecution in divisional applications.
Claim Objections
Claims 3 and 10 are objected to because of the following informalities:  the article “a” is used when reciting “a distance” and “a tip of a thoracic diaphragm.” These limitations are previously set forth and the article “a” should be changed to “the.” Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 7-10, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pfanner et al. (“Monitoring internal organ motion with continuous wave radar in CT”, Medical Physics, September 2013, vol. 40, no. 9, pgs. 1-16, XP012178404, ISSN: 0094-2405, DOI: 10.1118/1.481861).
Regarding claim 1, Pfanner et al. teach (Fig. 1) a compact radar system for detecting displacement of an internal organ of a patient in a medical scanner, comprising:
at least one transmitting antenna and at least one receiving antenna (Fig. 4 and 11; 3 transmit antennas, Tx1, Tx2, and Tx3; one receive antenna, Rx) located underneath the patient (Fig. 9; “The test persons lie in the supine position on the table, directly above the antennas” (pg. 9, right column, para. 1, lines 2-4, 3.C. Test person measurements), wherein the receiving antenna is located a predetermined distance from a patient reference location to enable detection of asymmetric displacement of the internal organ (“The test persons were positioned by measuring the distance of the radar antennas to the upper end of the head” (pg. 9, right column, para. 1, lines 10-11, 3.C. Test person measurements)). The upper end of the head corresponds to the patient reference location. 
and a radar energizing system (Fig. 4, radar unit) that energizes the transmitting antenna and irradiates a volume of the patient that includes the internal organ (Fig. 11; location of the six measurement positions relative to the sternum) and the receiving antenna (Fig. 11, Rx antenna) detects the asymmetric displacement of the internal organ to enable determination of inhalation and exhalation by the patient (Fig. 19; respiratory motion i.e. inhalation and exhalation of the patient). Detection of the asymmetric displacement of the internal organ is enabled by calculating the phase shift (ϕ(t)=                        
                            2
                            π
                            
                                
                                    d
                                    (
                                    t
                                    )
                                
                                
                                    λ
                                
                            
                        
                    ) using the distance from the transmit antenna to the reflection point and back to the receive antenna (pg. 7, right column, para. 1, lines 14-21, 2.D. Empirical simulation model) which changes due to respiration. Further, the diaphragm is an asymmetric organ (right portion larger than the left), making any motion of the diaphragm an asymmetric movement.
ϕ(t)=                        
                            2
                            π
                            
                                
                                    d
                                    (
                                    t
                                    )
                                
                                
                                    λ
                                
                            
                        
                    ) using the distance from the transmit antenna to the reflection point and back to the receive antenna (pg. 7, right column, para. 1, lines 14-21, 2.D. Empirical simulation model) which changes due to respiration. Further, the diaphragm is an asymmetric organ (right portion larger than the left), making any motion of the diaphragm an asymmetric movement.
Regarding claim 3, Pfanner et al. teach that the predetermined distance is determined statistically based on measurements of a distance between the patient reference location and a tip of a thoracic diaphragm (“Before the radar measurement was started, the distance between the upper end of the head and the bottom end of the sternum was measured. The radar measurement was executed for six different positions of the radar antennas along the spine of the test persons. The test persons were positioned by measuring the distance of the radar antennas to the upper end of the head” (pg. 9, right column, para. 1, lines 5-11, 3.C. Test person measurements)) in a plurality of patients (“The radar system was tested on ten test persons (pg. 12, left column, para. 2, lines 1-2, 4.C. Test person measurements)).
Regarding claim 7, Pfanner et al. teach that the transmitting and receiving antennas (Fig. 4 and 11; 3 transmit antennas, Tx1, Tx2, and Tx3; one receive antenna, Rx) are located in a mat positioned 
Regarding claim 8, Pfanner et al. teach (Fig. 1) a compact radar system for detecting displacement of an internal organ of a patient in a medical scanner, comprising:
at least one transmitting antenna and at least one receiving antenna (Fig. 2 and 11; 3 transmit antennas, Tx1, Tx2, and Tx3; one receive antenna, Rx) located in a bed arrangement that supports the patient (Fig. 9; “The test persons lie in the supine position on the table, directly above the antennas” (pg. 9, right column, para. 1, lines 2-4, 3.C. Test person measurements), wherein the receiving antenna is located a predetermined distance from a patient reference location (“The test persons were positioned by measuring the distance of the radar antennas to the upper end of the head” (pg. 9, right column, para. 1, lines 10-11, 3.C. Test person measurements)) to enable detection of electromagnetic energy (“…the electromagnetic properties of the body were obtained from 4D CT patient data sets by converting the provided attenuation values to relative permittivity values” (pg. 14, left column, para. 1, lines 9-11, Discussion) reflected from a region of the internal organ undergoing asymmetric displacement;
and a radar energizing system (Fig. 4, radar unit) that energizes the transmitting antenna and irradiates a volume of the patient that includes the internal organ (Fig. 11; location of the six measurement positions relative to the sternum) and the receiving antenna detects the reflected electromagnetic energy (“…the electromagnetic properties of the body were obtained from 4D CT patient data sets by converting the provided attenuation values to relative permittivity values” (pg. 14, left column, para. 1, lines 9-11, Discussion) from the region of the internal organ undergoing asymmetric displacement to enable determination of inhalation and exhalation by the patient. Detection of the asymmetric displacement of the internal organ is enabled by calculating the phase shift (ϕ(t)=2π (d(t))/λ) using the distance from the transmit antenna to the reflection point and back to the receive 
Regarding claim 9, Pfanner et al. teach (Fig. 3) that the internal organ is a thoracic diaphragm (“…measure the respiratory motion outside of the body by evaluating thorax or abdomen displacement caused by breathing” (pg. 2, left column, para. 3, lines 5-7, Introduction)) and the asymmetric displacement occur at a tip of the thoracic diaphragm (“Before the radar measurement was started, the distance between the upper end of the head and the bottom end of the sternum was measured” (pg. 9, right column, para. 1, lines 5-7, 3.C. Test person measurements)). Fig. 3 shows the thorax phantom lying above the antennas. The thoracic diaphragm is located inside of the thorax and the bottom end of the sternum is synonymous with the tip end of the diaphragm.

	Regarding claim 10, Pfanner et al. teach that the predetermined distance is determined statistically based on measurements of a distance between the patient reference location and a tip of a thoracic diaphragm (“Before the radar measurement was started, the distance between the upper end of the head and the bottom end of the sternum was measured. The radar measurement was executed for six different positions of the radar antennas along the spine of the test persons. The test persons were positioned by measuring the distance of the radar antennas to the upper end of the head” (pg. 9, right column, para. 1, lines 5-11, 3.C. Test person measurements)) in a plurality of patients (“The radar system was tested on ten test persons (pg. 12, left column, para. 2, lines 1-2, 4.C. Test person measurements)).
	Regarding claim 14, Pfanner et al. teach (Fig. 9) that the bed arrangement includes a mat that includes the transmitting and receiving antennas (Fig. 4 and 11; 3 transmit antennas, Tx1, Tx2, and Tx3; one receive antenna, Rx). Fig. 9 shows the CT system in which the patient lies directly on a mat, the mat .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pfanner et al. (“Monitoring internal organ motion with continuous wave radar in CT”, Medical Physics, September 2013, vol. 40, no. 9, pgs. 1-16, XP012178404, ISSN: 0094-2405, DOI: 10.1118/1.481861), in view of Berkow et al. (US 20150045633).
Regarding claim 5, Pfanner et al. teach the device set forth above but fails to teach the patient reference location is an ear canal of the patient.
In the same field of monitoring physiological states, Berkow et al. teach that the patient reference location is an ear canal of the patient, stating “the one or more sensors 105 may include a transmittance photo-optic sensor, a reflective photo-optic sensor, a pressure transducer, a tonometry device, a strain gauge, an ultrasound device, an electrical impedance measurement device, and a radar device… It may be understood that the one or more sensors 105 may be in physical contact with a surface of the patient or disposed within a natural cavity of the patient, such as the mouth, ear canal…” (Para. [0025]). The radar device sensor can be used to detect the distance or movement and more specifically distance from the thoracic diaphragm to the ear canal which corresponds to the present application.

Regarding claim 12, Pfanner et al. teach the device set forth above but fails to teach the patient reference location is an ear canal of the patient.
In the same field of monitoring physiological states, Berkow et al. teach that the patient reference location is an ear canal of the patient, stating “the one or more sensors 105 may include a transmittance photo-optic sensor, a reflective photo-optic sensor, a pressure transducer, a tonometry device, a strain gauge, an ultrasound device, an electrical impedance measurement device, and a radar device… It may be understood that the one or more sensors 105 may be in physical contact with a surface of the patient or disposed within a natural cavity of the patient, such as the mouth, ear canal…” (Para. [0025]). The radar device sensor can be used to detect the distance or movement and more specifically distance from the thoracic diaphragm to the ear canal which corresponds to the present application.
It would be obvious to one skilled in the art before the effective filing date to modify Pfanner et al. by using the ear canal of the patient as the reference location, as taught by Berkow et al., in order to use a natural cavity of the patient as a reference point for a sensor to gather more patient information (Para. [0024]-[0025]).
Claims 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pfanner et al. (“Monitoring internal organ motion with continuous wave radar in CT”, Medical Physics, September 2013, vol. 40, no. 9, pgs. 1-16, XP012178404, ISSN: 0094-2405, DOI: 10.1118/1.481861), in view of Roessler (US 20170150906).

In the same field of monitoring physiological activities, Roessler teaches that a cardiac signal is detected simultaneously with a respiration signal of the patient (“The system can also detect both physiological signals simultaneously and generate both a respiratory activity signal and a cardiac activity signal” (Para. [0020])), wherein the detected cardiac signal is used to optimize placement of the receiving antenna (“…it is possible that a position of the respiratory reference sensor within the various movement sensors is determined or the position of the cardiac reference sensor” (Para. [0026])).
It would be obvious to one skilled in the art before the effective filing date to modify Pfanner et al. by enabling the system to detect a cardiac signal simultaneously with a respiration signal, wherein the detected cardiac signal is used to optimize placement of the receiving antenna, as taught by Roessler, in order to optimally position the radar sensors for all subjects and the radar sensors are dynamically assigned specifically according to that subject (Para. [0014], [0035]).
Regarding claim 11, Pfanner et al. teach the device set forth above but fails to teach that a cardiac signal is detected simultaneously with a respiration signal of the patient wherein the detected cardiac signal is used to optimize placement of the receiving antenna. The placement of the receiving antenna relative to the tip of the thoracic diaphragm is taught by Pfanner et al. in Fig. 11, showing the location of the six measurement positions relative to the bottom end of the sternum or the thoracic diaphragm. 
In the same field of monitoring physiological activities, Roessler teaches that a cardiac signal is detected simultaneously with a respiration signal of the patient (“The system can also detect both 
It would be obvious to one skilled in the art before the effective filing date to modify Pfanner et al. by enabling the system to detect a cardiac signal simultaneously with a respiration signal, wherein the detected cardiac signal is used to optimize placement of the receiving antenna, as taught by Roessler, in order to optimally position the radar sensors for all subjects and the radar sensors are dynamically assigned specifically according to that subject (Para. [0014], [0035]).
Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pfanner et al. (“Monitoring internal organ motion with continuous wave radar in CT”, Medical Physics, September 2013, vol. 40, no. 9, pgs. 1-16, XP012178404, ISSN: 0094-2405, DOI: 10.1118/1.481861), in view of Allmendinger et al. (US 20150002331).
Regarding claim 6, Pfanner et al. teach the device set forth above but fails to teach that a substrate for each antenna has a relatively high dielectric constant to provide compact low gains antennas.
In the same field of monitoring physiological activities using a radar system, Allmendinger et al. teach (Fig. 4) that a substrate for each antenna has a relatively high dielectric constant to provide compact low gains antennas, stating “This carrier layer 26 typically includes a porous plastic and in the example shown here is embodied to be considerably thicker than the active layer 25. The thickness and the dielectric constant of the carrier layer significantly determine the properties of the antenna. In principle, a greater thickness and/or a greater dielectric constant increases the bandwidth of the antenna” (Para. [0058]). It would be obvious to modify Pfanner et al. by using a substrate with a 
Regarding claim 13, Pfanner et al. teach the device set forth above but fails to teach that a substrate for each antenna has a relatively high dielectric constant to provide compact low gains antennas.
In the same field of monitoring physiological activities, Allmendinger et al. teach (Fig. 4) that a substrate for each antenna has a relatively high dielectric constant to provide compact low gains antennas, stating “This carrier layer 26 typically includes a porous plastic and in the example shown here is embodied to be considerably thicker than the active layer 25. The thickness and the dielectric constant of the carrier layer significantly determine the properties of the antenna. In principle, a greater thickness and/or a greater dielectric constant increases the bandwidth of the antenna” (Para. [0058]). It would be obvious to modify Pfanner et al. by using a substrate with a relatively high dielectric constant to provide compact low gains antennas, as taught by Allmendinger et al., because the higher dielectric constant increases the bandwidth of the antenna (Para. [0058]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Li et al. (US 9314648) refers to a system, method, and apparatus for tracking targets during treatment using a radar motion sensor. The subject matter contained in this patent is relevant to a portion of the art being considered for this examination; therefore, it was included as relevant prior art.
Mulder et al. (US 20130135137) refers to a device, system, and method for measuring vital signs. The subject matter contained in this patent is relevant to a portion of the art being considered for this examination; therefore, it was included as relevant prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELISA E CARTER whose telephone number is (571)272-7235.  The examiner can normally be reached on M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M. Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793